UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1421



JOHNNY SWANSON, III,

                                            Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE ARMY; UNITED
STATES NAVY; UNITED STATES AIR FORCE; INTERNAL
REVENUE SERVICE; TREASURY OF THE UNITED
STATES; ROBERT B. REICH,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-1607-A)


Submitted:   May 29, 1997                   Decided:   June 6, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Johnny Swanson, III, Appellant Pro Se. Richard Wayne Sponseller,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal from the district court's orders

dismissing his civil suit and denying his Fed. R. Civ. P. 60(b)

motion. Our review of the record discloses that this appeal is

without merit.

     The notice of appeal was filed within sixty days of the denial
of Appellant's Rule 60(b) motion, but outside of the appeal period

for the underlying dismissal. Because the notice of appeal was un-

timely as to the dismissal on the merits, we do not have jurisdic-

tion to consider that order, and we dismiss the appeal as to that
order. See Browder v. Director, Dep't of Corrections, 434 U.S. 257,
268-69 (1978); Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978).
     We find that the district court's denial of Appellant's Rule

60(b) motion was not an abuse of discretion. See United States v.

Williams, 674 F.2d 310, 312 (4th Cir. 1982). Accordingly, we affirm

the district court's denial of Appellant's Rule 60(b) motion. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and
argument would not aid the decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




                                2